DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 01, 2021 has been entered. 
Drawings
The drawings filed on 07012021 are objected to for missing the drawing numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 14-23 and 26 are rejected 35 U.S.C. 103 as being unpatentable over Kunau (2011/0253318) in view of Brahler, II et al. (9,080,832 “Brahler”).

    PNG
    media_image1.png
    520
    388
    media_image1.png
    Greyscale
Kunau meets all of the limitations of claims 1 and its associated method claim 15, i.e., a pneumatic tire seater for seating a tire on a wheel, the pneumatic tire seater comprising an air tank 191 configured to hold pressurized air in an interior of the air tank; a gas valve 200 in unconstrained pneumatic communication with the interior of the air tank, the gas valve being configured with an endcap 231 at a proximal end of the gas valve; a piston 232 included as part of the gas valve, the piston being configured to slide back and forth within a cylinder 230 of the gas valve, wherein a distal end of the piston is configured to be seated in a closed position against a portion of the gas valve to prevent the pressurized air from escaping from the air tank Fig. 2A; a control chamber 235A formed within the cylinder between the endcap of the gas valve and a proximal end of the piston Fig. 2A or 4A; one or more control gas passageways gap [0060] configured to provide constrained pneumatic communication between the control chamber and the pressurized air in the air tank; and a flexible sealing component 225 included as part of the gas valve and being configured to @124, Figs. 2A, 2B; wherein, in response to being opened the gas valve releases the pressurized air from the air tank in a burst sufficient to seat the tire on a rim of the wheel, except for gas holes in the piston and a gap between the piston and an interior wall of the cylinder allows some of the pressurized air to bleed past the piston into the control chamber.

    PNG
    media_image2.png
    242
    352
    media_image2.png
    Greyscale
Brahler teaches a quick release valve air gun with a metering passage 737 configured to allow gas to follow between the primary gas reservoir 705 and the control reservoir 735A and further disclosing 14:20-23 that it may be desirable for a controlled amount of pressurized gas from the primary gas reservoir 705 to bleed past the piston 732 and piston ring 733 into the control chamber reservoir 735A by a metering passage 737, 14:36. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Kunau with the metering passageway to aid pressurize the control reservoir and with the nozzle and vent to aid in reducing the recoil as taught by Brahler.

    PNG
    media_image3.png
    280
    424
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (slight gap)][AltContent: arrow]Regarding claims 2 and 16, PA (prior art, Kunau modified by Brahler) meets the limitations, i.e., metering passage 737 Brahler with the slight gap [0060] defined between the piston 232 and the cylinder 230 defining the passage that runs from the groove containing ring 25 or the groove 233 down to the proximal end of the piston Fig. 2B, partially shown and annotated here.
150 with an inlet through conduit 141 and an outlet 159, Kunau.
Regarding claims 4, 5, 18 and 19, PA meets the limitations, i.e., a conduit 141 and a valve control mechanism trigger 155; capacity of 800 psi [0148], Kunau.
Regarding claims 6 and 20, PA meets the limitations, i.e., a valve(cylinder)/tank ratio of greater than 40% clearly seen e.g., in Fig. 2A further Kunau discloses diameter ranges for the cylinder and the vessel including a cylinder diameter of 5 cm [0066] and a vessel diameter of 12 cm [0050] with a ratio of 42%.
Regarding claim 7, PA meets the limitations, i.e., nozzle 100 with outlet 114.
Regarding claims 8, 9 and 21, PA meets the limitations, i.e., control cluster, i.e., inlet valves 162 and relief valve 155/159 or pressure gauge not shown [0048].
Regarding claims 10 and 22, PA meets the limitations, i.e., seal O-ring 225.
Regarding claims 11 and 23, PA meets the limitations, as best understood, i.e., a compression spring 236A, cushion 239, tire seater for pressurizing a tire, e.g., a pickup truck tire [0039] for P255/70R15 or smaller and valve opening time of 20-50 ms [0082], Kunau.
Regarding claims 14 and 26, PA meets the limitations, i.e., a removable bolt lock collar 121 [0056] affixed inside the distal end at least partially, comprising a portion of the gas valve shoulders 124 that removably Figs. 2A, 2B seats the flexible sealing component 225.

Claims 11 and 23, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over PA.
In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 12, 13, 24 and 25, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Kuna (2016/0101659).
PA (prior art, Kunau modified by Brahler) meets all of the limitations of claims 12 and 24, as described above, except for a nozzle outlet section comprising first and second nozzle arms each comprising a hole and a vent configured as part of the nozzle outlet section configured to span a throat of the nozzle outlet section between the first and second nozzle holes.

    PNG
    media_image5.png
    350
    345
    media_image5.png
    Greyscale
Kuna`659 teaches beat seater nozzle having two arms each with an outlet hole 106 and a vent not numbered indicated by the arrow positioned between the arms. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA 
Regarding claims 13 and 25, PA (Kunau modified by Brahler and Kunau`659) meets the limitations, including an opening time of no greater than 100 ms 20-50 ms [0063] and a tank diameter of 12 cm 4.72” [0050], except for explicitly disclosing the ratio of the vent and the holes to be 1.0 or greater. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with regards to dimension or desired size, e.g., a ratio of 1 between the vent and the holes for a steady output, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 15 and 21-23 of copending Application No. 15/596/742 (reference application) in view of prior art cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
 In this case the reference claims noted above recite for a tool for seating a tire meeting the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of art cited above, since combining prior art elements according to known methods yields predictable results.

Response to Arguments
Applicant's arguments filed July 01, 2021 have been fully considered but they are not persuasive.
Applicant’s remarks regarding the drawings objections are acknowledged, however the replacement sheets are missing figure numbers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 15, 2021							Primary Examiner, Art Unit 3723